Citation Nr: 1041438	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  05-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 
1970.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) of 
the Department of Veterans Affairs (VA) on appeal from a June 
2004 rating determination by the above, Regional Office (RO).  

In April 2009, VA obtained an advisory opinion from an 
independent medical expert (IME).  See 38 U.S.C.A. § 7109 (West 
2002); 38 C.F.R. § 20.901 (2009).  The resulting IME opinion was 
received by the Board in July 2010.  The opinion was forwarded to 
the Veteran with no further evidence or argument presented.  
Accordingly, the Board will address the merits of the claim.

FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent Orange 
or other herbicide agent.

2.  According to the death certificate, he died in August 2003, 
at the age of 53, as a result of agnogenic myeloid metaplasia 
(AMM).  

3.  At the time of the Veteran's death, service connection was 
not in effect for any disability. 

4.  It has not been shown, by credible competent evidence, that 
the Veteran's papillary-follicular thyroid carcinoma or AMM was 
manifested during service or within one year after his discharge 
from service, or that either condition was due to or aggravated 
by any other service-related incident, to include Agent Orange 
exposure.
CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations for Cause of Death

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime after January 1, 1947, and cancer 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 9, 1962, and May 7, 1975, 
shall be presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

The applicable criteria also provide that a disease associated 
with exposure to certain herbicide agents, listed in 38 C.F.R. § 
3.309(e), will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a).  The specified diseases which 
have been listed therein include chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.307(a)(6), 
3.309(e).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within one year after the last date 
on which the veteran was exposed to an herbicide agent during 
active service.  38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-
connected disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the immediate 
or underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be shown 
that it contributed substantially or materially, that it combined 
to cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

The appellant asserts that the Veteran's AMM resulted from radiation 
treatment for thyroid cancer in 1986 and that the cancer was caused 
by exposure to the Agent Orange herbicide while serving in Vietnam.

A review of his DD Form 214 shows the Veteran served in the 
Republic of Vietnam during the Vietnam era, and thus he is 
presumed to have been exposed to Agent Orange or other herbicide 
agent.  

The Veteran's service treatment records (STRs) are negative for 
complaints or symptoms suggestive of thyroid cancer or AMM.  

Post-service medical records show the Veteran was diagnosed and 
treated for thyroid carcinoma beginning in 1986, approximately 16 
years after his separation from active duty.  He underwent a 
total thyroidectomy and surgical removal of malignant lymph nodes 
followed by radiation treatment.  In 1995, he developed AMM with 
myelofibrosis.

The Veteran died in August 2003.  According to the death 
certificate, the immediate cause of his death was AMM.  No other 
conditions were identified as leading to the immediate cause of 
death.  At the time of his death, service connection was not in 
effect for any disability.

As noted previously, certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in service 
even though there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
See 38 C.F.R. § 3.309(e).  However, thyroid cancer is not one of 
the diseases determined to be related to exposure to herbicides. 

Nevertheless, the appellant asserts that service connection is 
warranted for the cause of the Veteran's death.  Throughout the 
claims file, it is clear she strongly believes there is a positive 
association between the Veteran's thyroid cancer and herbicide 
exposure in Vietnam and his subsequent development of AMM as a result 
of treatment for the thyroid cancer.

For further medical comment on this issue, the Board requested an 
IME opinion in April 2009 from an oncologist.  The Board received 
the expert medical opinion in July 2010.  

The IME concluded that it was highly likely (more likely than 
not) that the Veteran's AMM, which proved fatal in 2003, was 
related to the radioactive iodine 131 exposure, which occurred 
when the Veteran received therapeutic doses of radioactive iodine 
to destroy his papillary-follicular thyroid cancer and all 
remnants of his thyroid gland.  

In discussing the rationale of the opinion, the oncologist noted 
that the Veteran first developed papillary-follicular thyroid 
cancer in 1985, in his 40s, which had metastasized and 
necessitated ablative radiation therapy.  He underwent a surgical 
removal of the tumor with the whole thyroid gland (total 
thyroidectomy).  The residual cancer was addressed by ablative 
therapy utilizing radioactive iodine 131 given intravenously.  
This combined treatment cured the thyroid cancer, since it did 
not return during the Veteran's lifetime.  He also required 
thyroid hormone replacement with synthroid for the rest of his 
life.  He did well until 1995 when he developed dizzy spells as 
the first sign of AMM, with fatigue, muscle pain, thrombocytosis, 
hepatosplenomegaly and bone pain from sclerosis.  A bone marrow 
biopsy revealed fibrosis of the marrow established the diagnosis 
of AMM.  

The IME explained that AMM is not known to be caused by Agent 
Orange and is not on the list of diseases which are caused by it.  
Rather it is more likely than not that radioactive iodine caused 
the AMM, which eventually led to the Veteran's death.  The IME 
noted that while there were normal islands of lymphocytes in the 
bone marrow, there were no signs of chronic lymphocytic leukemia 
or any other lymphoma.  The IME also noted that thyroid cancer is 
clearly related to radioactive iodine exposure, in particular if 
that exposure happens during childhood or early adulthood, but 
nothing is known about a connection between it and Agent Orange.  

The IME fully addressed all questions surrounding the etiology of 
the Veteran's death, and is the most probative evidence of 
record, since it involved a review and analysis of the entire 
record, and the reviewing examiner referred to specific documents 
and medical history to support his conclusion.  

There simply is no competent evidence that thyroid cancer or AMM 
were manifested in service, including due to Agent Orange 
exposure, so as to establish service connection based on onset or 
aggravation in service.  No doctor has opined that the Veteran's 
death as a result of AMM was related to service and post-service 
medical records provide no basis for establishing a causal link 
between his death and service.  Furthermore, since the initial 
diagnosis of thyroid cancer occurred in 1986, 16 years after 
separation from service, it is impossible to grant service 
connection on the basis of the manifestation of a chronic 
disability within one year after separation from service.  38 
C.F.R. §§ 3.307 and 3.309. 

We recognize the appellant's sincere belief that her husband's 
death was related in some way to his military service.  
Nevertheless, in this case she has not been shown to have the 
professional expertise necessary to provide meaningful evidence 
regarding the causal relationship between his death and his 
military service.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 
404 (1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board is very sympathetic to the appellant's loss of her 
husband, the Veteran, but, for the foregoing reasons the 
preponderance of the evidence is against the claim for service 
connection and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
benefits based on service connection for the cause of death.  
Generally, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information provided 
in the claimant's application.  Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

Letters dated in November 2003 and November 2005 notified the 
appellant of what information and evidence must be submitted to 
substantiate the claim.  The letters indicated that in order to 
substantiate a claim for cause of death, the evidence needs to 
show that the Veteran died from a service related injury or 
disease.  In this case, the Board finds that the requirements of 
Hupp are not applicable, as the Veteran had no service-connected 
disability in effect prior to his demise.  Thus, the Board 
concludes that all required notice has been given to the 
appellant.  The appellant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as to 
such notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

In addition, the Board acknowledges that the appellant has not 
been informed of the requirements for establishing an effective 
date-if her claim for service connection for the cause of the 
Veteran's death were to be granted.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  However as service connection for the 
cause of the Veteran's death is being denied, no effective date 
is being assigned.  Thus, the Board concludes that VA's failure 
to notify the appellant of the requirements for establishing an 
effective date is not prejudicial to her and that a remand to 
correct this deficiency is not necessary.  

Accordingly, the Board finds that all required notice has been 
given to the appellant.  She has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Shinseki v. Sanders, 
supra.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In connection with the current 
appeal, VA has obtained the service treatment records and post-
service VA and private medical records.  Additionally, the Board 
obtained a IME opinion in July 2010, which reflects that a 
medical expert reviewed the claims folder and rendered an 
appropriate opinion based on the questions presented to him by 
the Board.  This opinion is adequate for decision-making 
purposes, as it included a review of the Veteran's claims file, 
including the treatment records contained therein, and provides a 
complete rationale for the opinion stated which is supported by 
the evidence of record.  Accordingly, the Board finds that the 
duty to assist has been satisfied with respect to the appellant's 
claim for service connection for the cause of the Veteran's 
death.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (which 
stipulates that, when VA undertakes to obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

Thus, the Board concludes that VA has satisfied its duty to 
assist the appellant in apprising her as to the evidence needed 
to substantiate, and in obtaining evidence pertinent to, her 
claim for service connection for the cause of the Veteran's 
death.  No useful purpose would be served in remanding this 
matter for additional development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA.  

Indeed, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the development of 
this issue.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); & Quartuccio v. Principi, supra.  

ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


